Combating the rise of extremism in Europe (debate)
The next item is the Commission statement on combating the rise of extremism in Europe.
Member of the Commission. - (IT) Madam President, ladies and gentlemen, first of all let me express my strong personal concerns about the rise in activities in Europe which have to be attributed to violent and extremist groups and organisations.
In my view, therefore, today's debate is extremely important, because it is not just extremism which leads to terrorist acts - extremism about which we have talked on many occasions in this House - but also those activities and developments which are more properly to be seen as racism, anti-Semitism, xenophobia, nationalist extremism, Islamophobia, all those forms of intolerance which, as I said, are worryingly common in Europe, and which, in my view, are absolutely incompatible with and run entirely counter to the values of the European Charter of Fundamental Rights which we proclaimed this morning. There can be no doubt that extremism, by its very nature, is divisive and leads to violence.
That is why the first goal, in my view, is a political goal. That will obviously lead me to mention measures which have more to do with security and policing; however, faced with the problem of extremism and its origins, we need once again to promote a European Union which is ever closer to citizens and therefore more able to pass on messages of tolerance, solidarity and respect for the Charter which, as of today, is one of the cornerstones binding on Member States and on citizens.
I believe that there can never be any justification for extremism; while we have said that many times about terrorism, we also need to say it about racism, for instance, and about xenophobia. However, we also have to explore the deep-seated origins of extremism and violence. We have a duty to do so, because we have a duty to introduce European policy measures that can help not just to counter but also to prevent and eradicate extremist developments and activities.
I should like to cite a few examples which, in my opinion, show that a European policy may be genuinely useful and more useful, if I may say so, than a policy which is solely national. From the point of view of citizens' participation in the political life of Europe, it is very important for that programme - and it is not by chance that the European Commission is financing such a programme on fundamental rights and citizenship - to contain policies and measures encouraging citizens to play more of a role in political life, in the life of the institutions, and therefore, for instance, in events such as the European elections. 2009 offers us a golden opportunity to foster a debate that leads to a large turnout to vote reflecting positive participation in the life of the institutions.
It is nevertheless clear that the other policy measure that we are expecting from Europe and that Europe is keen to promote involves education, especially for the younger generations. In my view, that - a policy to keep the memories of past tragedies alive in people's minds and to do so among today's younger generations, among students and among young people, even the very young - is also extremely important. For instance, all the programmes which we support and which I believe should be further encouraged, programmes which keep alive the memory of the victims of all the dictatorships, of all the totalitarian regimes that have devastated Europe in the past, are, in my view, tools that can be put to good use in eradicating extremism and racism; from the history of the concentration camps, for instance, we can draw a lesson for today's young people so that tragedies of that kind never happen again, not just in Europe but in any part of the world.
Then there is another policy measure that I believe we can and must bear in mind: those measures that more generally promote tolerance and dialogue between different cultures and obviously between different religions. We have two major opportunities, one this year, which is the European Year of Equal Opportunities for All - and we plan to review the initiatives that have taken place during the year - and one next year in 2008, which is the European Year of Intercultural Dialogue, of dialogue between different cultures and between civilisations. In my view, the 2007 review and the 2008 programme offer a golden opportunity to make people and, I would stress again, younger people, more aware of a spirit of dialogue which enriches, a dialogue through which everyone can grow together.
It is undoubtedly important to keep the public aware of the importance of promoting rights and eradicating extremism, violence and intolerance. Here, the European Agency for Fundamental Rights has a role to play, which is what we wanted and what this House strongly supported; just as the Vienna monitoring centre on racism, xenophobia and anti-Semitism has in the past been an instrument for a very important sector, the fight against anti-Semitism, the Agency for Fundamental Rights will also be an instrument. The Agency, as the main protagonist in this field, will have a very important role to play. There, as you know, we are preparing the multi-annual framework which we are discussing in close cooperation with Mr Cashman, and we take the view that the Agency's multi-annual planning framework will provide us with useful instruments for our common action to prevent extremism.
Over and above that, we obviously have to react: while those are all important prevention policies, we also need to react. I fought personally, in the Council of Ministers as well, for a European law - and we reached agreement on this last April - for a European law under which acts motivated by racism and xenophobia can be punished and those committing such acts are punished in the same way in any country of the European Union.
It is not just the physical act, but also concrete incitement, the dissemination of hatred, those messages that frankly cannot be confused with freedom of expression which is a sacred right for all of us. Here, we are speaking of concrete incitement to act, to commit violence. That framework decision was agreed by the Member States last April. Think of those awful manifestations of racism: at sports events, during football matches where people take the opportunity to shout neo-Nazi slogans, those are the kinds of act that the framework decision - which we genuinely wanted and which we agreed with the German Presidency - will punish. I say will punish, using the future, as unfortunately, and this is an appeal to your sensibility, between April and now the reservations of the national parliaments of some Member States have not been withdrawn with the result that the procedure leading to the entry into force of this European law to punish racism and xenophobia has been blocked.
I say this with absolute respect for the national parliaments; however, as the government holding the presidency of the Council of Ministers has given its agreement, I believe that it must take steps with its own parliament, so that its reservation is withdrawn as soon as possible, and we can finally ensure that the framework decision comes into force after three and a half years of lengthy discussion.
In conclusion, ladies and gentlemen, we already have legislation in other sectors which punishes discrimination based on race and ethnicity, and that legislation will undoubtedly be respected with the supervision, if I may put it that way, of the European Commission which is responsible for ensuring compliance with European law. I would point out, for instance, the recent directive on 'borderless' audiovisual services which very clearly establishes, from its entry into force, that audiovisual services must not contain any incitement to hatred on grounds of sexual orientation, race, religion or nationality.
It is precisely to achieve all that that policing measures are not enough, criminal law is not enough, prosecutions are not enough: what is needed is a deep-seated culture of individual rights, of value for the human person! What we said this morning when we were celebrating the European Charter of Fundamental Rights! I believe that this is one of the policies, at a time when we are preparing to ratify the Treaty of Lisbon, through which Europe can offer the world a lesson on the ways in which these hateful crimes against the human person can be eradicated.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, it is scarcely believable. Four or five weeks ago I was invited to attend a counter-demonstration to a demonstration organised by parties of the far Right in my region. There were only 30 extremists demonstrating, whereas a large gathering of more than a thousand had assembled to demonstrate against them. In those circumstances, when you stand in front of those right-wing extremists, you say to yourself, 'This is scarcely believable'. After that century in Europe, how can anyone revert to extremism, go back to strutting about full of hatred and arrogance and agitating against others?
The debate we are holding today is welcome and important. Extremism is a cancer in our society. Time and again we politicians appeal to people's moral courage, expecting them to rise up and protest against this extremism. I believe it is also time to give thanks that such moral courage exists in abundance, that so many people do rise up in protest. What is extremism? Let me stress that, when we speak of banning political parties, of banning the public expression of opinions and positions, it goes without saying that such measures must not be based on political judgements. They must be based on an objective criterion. We have defined that objective criterion today in the Charter of Fundamental Rights, which sets out the essence of our basic values. If parties or politicians attack those values, the courts must decide whether their actions are illegal and, if so, impose a ban.
What should be done if candidates of extremist parties are elected, if such parties win seats? Firstly, there must be no cooperation with these parties, and I am grateful to the Socialist Members, who have expelled their Slovakian member party from their ranks for cooperating with extremists. Secondly, we must not overlook the fact that such electoral successes stem from public dissatisfaction, and we must not respond to them by maligning voters but rather by addressing underlying issues. Thirdly, I wish to emphasise that extremism often begins with small steps in the party landscape too, and we must be aware of this. My message is therefore 'Do not let it take root!'
Political extremism exists on the Left and Right, and both are equally bad. That needs to be emphasised. Europe has experienced extremism, and Europe has suffered from extremism. Progress has been made in the fight against extremism. It is a fight that is worth waging. And it is a fight that we shall ultimately win.
Mr. Chairman, Commissioner Fratini, Thank you for the understanding and the presentation on the intentions of the Commission. I find it symbolic that precisely today, when the Charter of Fundamental Rights was signed, we are discussing a topic directly related to it. For the growing extremism, the growing influence of extreme right-wing parties and organisations is a direct threat to the existence of the European Union.
It might sound too strong but our Union is based on clear principles and its existence is possible thanks to the fact that peace, solidarity, tolerance, mutual respect among ethnic and religious communities, and the peaceful co-existence of nations prevailed in Europe 50 years ago. Today, the extreme right-wing attacks exactly these principles; it attacks the very heart of the European Union, without which it could not possibly exist. But our Union is not an abstract construct; it is not just another administrative level of governance. It is a union whose mission is to defend and protect the values underlying the whole world.
Willing or unwilling, prepared or unprepared, we have to understand that there are people deprived of fundamental rights, suffering from political reprisals, oppressed by non-democratic regimes or discriminated against on the basis of race, ethnic origin and religion in all parts of the world. And, in all parts of the world, there is the hope that the European Union will support them and that the spirit of tolerance, guaranteed civil rights and social security can reach their country, too. Can we be powerful and convincing in the outside world if we fail to cope with the problems in our own backyard? How can we explain to the people who pin their last hopes on us that immigrants die just because of their origin, that ethnic minorities are subjected to systematic discrimination, that partisan ideologies challenge the equality of women or define homosexualism as a disease? How can we explain that we are on the way of forgetting the gloomiest pages of our history and that young people praise Hitler and anti-Semitism is turning into the vogue of the day? I cannot accept this and neither can my collegues Socialists.
I believe that there is no political group in this Parliament to remain indifferent to the fact that right-wing extremism, racism, xenophobia are gaining new grounds. Didn't we become witness today how a historic landmark in the development of the European Union was disgraced in a vulgar manner by a noisy minority that could come back stronger, more aggressive and better organised in 2009? Under the hypocritical demand for a referendum, it challenged not merely the Charter of Fundamental Rights but fundamental rights themselves. It is this behaviour that we see also in many national parliaments encourages extremists who would resort to yet another punitive action tomorrow, inspired by this political circus. We must name problems very clearly and seek solutions together. Therefore we shall put this issue on the agenda of the Parliament over and over again. Because extremism is an all-European challenge which necessitates the cocerted efforts at the European, national, regional and local level.
If the European Commission is the custodian of the EU Treaties, then the European Parliament is the custodian of the values and I believe that together we shall be able to withstand a rising wave familiar from the recent past. And that we shall stop it, without violating fundamental rights like the right of free expression, the right of assocation, the freedom of the media. For one can fight for democracy only according to the rules of democracy. Breaking these rules will mean that extremism has prevailed. Thank you.
on behalf of the ALDE Group. - (ES) Mr President, a few weeks ago a young man by the name of Carlos Palomino lay dying of stab wounds in the Madrid metro following a clash with right-wing extremists. Shortly before, in the Barcelona metro, a madman had been caught by TV surveillance cameras striking a young girl because she was an immigrant, just because of the colour of her skin - so she said - without knowing that he was being filmed and without knowing that his actions were going to be broadcast around the world.
These and other similar cases have been repeated in various parts of Europe. Often, with a sometimes exaggerated feeling of responsibility, we and all politicians who are concerned by this phenomenon, try to minimise the significance of such attacks: we must not be alarmed, we say; at the end of the day these are isolated incidents, there are not all that many madmen about, we must not exaggerate, it is not a serious problem.
We therefore label these attacks as minor because it frightens us to acknowledge that at best, in fact, this is not a minor matter. Among other things, because, as the resolution on which we are going to vote tomorrow correctly suggests, many of these neo-Nazi and right-wing extremist organisations are playing on feelings of fear which already exist in our society, and which we cannot hide.
Therefore, it is not enough to condemn. We need to open our eyes and act responsibly and face up to something which is not just an isolated phenomenon; without causing alarm, we must acknowledge its real scale and extent. The day on which we signed the Charter of Fundamental Rights is a good day to remember that the European Union has a role to play and has its responsibility in this area.
There is no subsidiarity when it comes to defending the dignity of persons or denouncing racism, xenophobia and intolerance. Action is needed at European level, firstly on the part of the Commission and the Agency for Fundamental Rights, in order to examine what kind of ramifications and networks there are behind all this - if any - what links there are between the various extreme right-wing movements, in order that we can apply legislation, contribute through education policies and support educators who teach about diversity, and, where necessary, forcibly denounce those politicians, social leaders, sportspeople etc. who, either passively or actively, lie behind these actions.
on behalf of the UEN Group. - (PL) Mr President, growing extremism in Europe is a fact, and we need to talk about it. The Commissioner said a great deal, but he spoke in general terms and about matters of secondary importance such as racism at football matches. We need to talk about the facts, the political extremism we are witnessing at the present time in the European Union.
Yesterday, Mr President, the leader of the NPD, a neo-fascist party, appeared on Germany's public television channel, ARD, and demanded that Poland immediately return Pomerania and Silesia to Germany. He declared that Kaliningrad, Gdańsk and Wrocław are German cities and demanded German jurisdiction over them. He also demanded that those cities and territories, which are part of Poland, should be returned to Germany immediately.
We are talking about events in Germany, a leading country in the European Union. For some years now, the German fascists in the NPD have been calling for the revision of frontiers, repudiating the international treaties that ended the Second World War, and demanding that borders be pushed back. Commissioner, we cannot permit this. There has to be a strong reaction. We cannot permit the public television service of any country, in this case Germany, to allow neo-fascists and Nazis to air their revisionist views and calls for another war.
This is not a marginal problem, ladies and gentlemen. It is very real. The party in question has representatives in seven regional parliaments. This cannot be tolerated in Europe today, just as we cannot tolerate democratic principles, freedom to differ and freedom of speech to be undermined as they were today by Mr Cohn-Bendit and Mr Watson, who, referring to differences of opinion over the Charter of Fundamental Rights - or rather, not so much the Charter as the EU Reform Treaty - called the Members who were opposing him idiots. That cannot be allowed. That is not the approach to democracy and the present European Union that we should be teaching our young people. Let us be united in diversity.
on behalf of the Verts/ALE Group. - Mr President, I think the part of the issue that we are looking at is: how do we combat what all of us see as extremism, this fear of the other, this desire to protect their own culture, as if it is the only culture, as if it has never changed, as if there has never been anything that has shifted in their lives? And yet we only have to look back over the last 50 to 60 years to see the enormous changes that have gone on, even within our own continent.
I think that desire to protect often comes from a feeling of fear that, somehow or other, you and your idea of yourself are going to disappear and, therefore, you want to project your strength against others and deny them their existence.
I think all of us here feel a pride in who we are, in the country that we come from or our region or our heritage. But we do not, most of us, expect that to be passed on only through a bloodline, somehow, and a deep connection with territory, but through citizenship, through law and through our rights.
And as others have said, the signing of the Charter of Fundamental Rights here today was an extremely important symbol particularly attached to this debate.
But when we are looking at the election of extremist parties who only have one view of what is right - what is theirs - I think what we see is a legitimisation of violence, of hate speech, of actions against others that they see as different.
I remember the time when, a number of years back, we heard of the election of a single member of the British National Party to a local council in London. The level of racist violence went up in that area.
(Cry of 'Bravo!')
That is not a cause for 'Bravo!' That is shameful! How can you say that and sit in a House where you claim to be democrats?
Racist violence is to be condemned. And, when we are looking at extremism, I think we ought to be aware that we have not yet seen the death of sexism and misogyny.
But the election of such parties raises the level of fear and, therefore, we need to think about how we react to that. We react to it by also making sure that our actions uphold human rights and the values which we hold dear. We have to beware that we ourselves do not pass laws that in seeking to deal with one example of extremism actually give succour to those people or strike fear into the hearts of other communities.
I commend the joint motion to the House today and thank all colleagues who have worked so hard on it.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I should like to thank Vice-President Frattini and all the fellow Members who have worked with me, and the proposers, to draw up this resolution.
Manifestations of racism and xenophobia have increased in recent years, as is borne out by the reports of the European Monitoring Centre on Racism and Xenophobia. This increase is closely linked to the growth and proliferation of political forces which, in Europe, have interpreted the problems raised by immigration in an aberrant way, often to put forward slogans defending race and identity, and to stir up feelings of self-preservation against those entering Europe, describing them as terrorist threats or criminals, or even branding them with unacceptable anthropological names and xenophobic and racist slogans.
Parties and movements which in recent years have had strong anti-European nationalist leanings, and are highly racist, are on the increase. Their political propaganda draws on social insecurity and tries to add pieces to the mosaic of the war of civilisations. That propaganda is now a mainstream part of the political and institutional debate and in some cases, seems to be the message emerging from governments or as the result of the activities of governments.
Tomorrow, we shall vote on a resolution on extremism, a title which is perhaps a little vague. Lenin said that extremism is the infantile disease of communism; we could paraphrase Lenin and say that extremism is perhaps an infantile disease of all political, religious, economic and ideological programmes. Mr Weber is right: there is left-wing extremism and right-wing extremism, but there is not just left-wing and right-wing extremism, there is neo-liberal extremism, Catholic extremism, Muslim extremism, ecological extremism and anarchic-insurrectionist extremism.
The problem in Europe, however, is the growth of right-wing extremism and the problems which are causing right-wing extremism to proliferate. Neo-nazi and neo-fascist political forces and movements have been set up in recent years in Europe and have made it their policy to work against European integration - we have seen them in Italy, in France, in Austria, in the Netherlands, in Belgium, in the United Kingdom, in Germany, in Denmark, and in Switzerland; they reflect the crisis that has led an intellectual such as Alfio Mastropaolo to describe the offensive of the new right as the mad cow of democracy.
The democratic legitimisation of certain political forces has helped dangerous ideas to spread into the body of European society, feeding reactionary leanings. A dangerous, and in some cases underestimated, disease which feeds on ethnocentric proclivities, often concealed and hidden, in some cases masked by seemingly democratic and legitimate acts. We therefore need to question our choices and our political initiatives.
There is a growing emphasis on the need to establish and consolidate a shared European culture and identity. I believe that a European identity and culture must be built on the basis of dialogue and contact with cultures other than those that have in recent years promoted and paved the way for the dissemination and the growth of a European idea, a European culture.
A major cultural battle is needed, and that is my conclusion. Police or public security activities are not enough; there needs to be a major cultural effort and only in that way will we manage to ensure that 2008 is actually the European Year of Intercultural Dialogue, because Europe must be founded on intercultural principles.
(ES) Mr President, I would be grateful if you would use your authority as President of this sitting to call to order a group of Members who seem to think they are at the circus and not Parliament and are spoiling the quality of this debate by their joking and cheering.
We are nearing the end of the year and it is normal to have meals at which you drink a little over the odds or at least more than usual. The best idea in that situation is to have a siesta and not to disturb a debate where respect for the speaker should prevail at all times.
Thank you for your appeal but, as I said, anyone having a few drinks with his meal is best advised to have a siesta afterwards and not to interrupt our debates by his rudeness and lack of Parliamentary manners.
on behalf of the IND/DEM Group. - Mr President, I detest extremism as much as anyone. British people do - we have been fighting it for centuries.
If you want to combat rising extremism in Europe, look at its causes before you rush into yet more legislation which only restricts; it breeds extremism. Let us look at the high-water mark of European extremism, the Fascists of the 1930s. In Britain, the marches of Sir Oswald Mosley were protected by law and arid hateful policies thus exposed to the light of day were rejected by the people. Across Europe, Fascist leaders were vilified and obstructed. Hitler himself was imprisoned - so he, like the others, gained power.
This morning, we saw the rise of extremism in this Chamber with the signing of the Charter of Fundamental Rights, part of the Constitution for Europe to be signed tomorrow and on which a national referendum was promised in seven countries. Two said yes, two said no - but were ignored - while the others are waiting. In the UK, our Government gave a written promise, now denied. So much for the talk in this Chamber about listening to the people!
For the EU are today's extremists, seeking to impose their will by way of this distorted document. It has been deliberately written so that no one beyond experienced lawyers can read it, with its numbered paragraphs taken from both the original and the existing Treaties, but which do not correspond between the documents. The numbering will be changed for the signing and changed again afterwards to make quite sure that the people of Europe cannot understand it.
And this pseudo-democratic distortion is to be foisted on the people of Britain! No thanks - we have got our rights already, embodied in the great and wonderful Magna Carta of 1215, supplemented by the Bill of Rights of 1689. Just who do you think you are to overthrow these democratic measures laid down for us but open for all to follow?
History ignored becomes history repeated. Over the centuries you ignored our lead and paid the price! Ignore our example now, and you are on your way to perdition.
(Applause from his group)
(FR) Mr President, this must be the umpteenth report on the so-called rise of extremism in Europe. The Council, the Commission and the political groups have all pitched in with their tuppence-worth and, as usual, the rhetoric is intellectually pitiful, politically disgraceful and morally perverse.
It is intellectually pitiful because every new idea that ever was - in religion, including the Christianity that some of you are bold enough to say you espouse; in politics whether liberalism or socialism; in science, including concepts now taken for granted, like the earth being round and rotating about the sun - has been considered extremist, heretical, subversive and unacceptable. You cannot discredit an opinion simply by demonising it: you need to explain what makes it flawed.
The political disgrace is entirely of your making - you, the people in power who, instead of resolving problems, care only about fighting off the opposition. All you are doing is highlighting your inability to solve the problem of immigration - of an invasion in which you, either deliberately or through cowardice, have colluded. What you are admitting here is that you have failed - on the economic front, the social front, the cultural front and the moral and educational fronts - and that, instead of changing your disastrous policies, your only concern is to get rid of those who protest or who criticise you.
It is in moral terms, however, that your attitude is most repugnant. You falsely equate violence and terrorism with the legitimate reaction of Europe's people against the destruction of their identity. What hypocrites you are! You want to muzzle these people and deprive them of political representation: you are the Pharisees of democracy! You are what the Bible calls 'whited sepulchres'; in other words, your sincerity is less than skin deep! You talk about human rights and freedom of expression, about Europe's values and about tolerance, but underneath the whitewash it is all rot. You would deny to anyone who fails to think like you the very rights that you harp on about. All of this would be odious, were it not so grotesque. Tomorrow's generations will pass judgment on you as the Barbarians passed judgement on Rome. I hope, at least, that the Barbarians will give you what you deserve!
(RO) Ladies and Gentlemen, the subject we are debating this afternoon is one of maximum importance for the future of the European Union and for the security of citizens and our values.
Over the last years, extremism has been an ever more frequent phenomenon in the public life of European countries, a phenomenon that has raised many alarm bells and many questions as regards fighting it. Although various causes with different origins have contributed to the spreading of this phenomenon, I would like to insist on an essential aspect of the debate created on the subject of extremism, namely immigration.
Extremist groups identify immigration as the supreme evil in the European countries, because it is a subject that they can use in order to explain the unwanted changes in their societies. Nevertheless, as we all know, immigration is a vital element for the economies of European countries and favourable for economic growth.
Its unwanted effects, arising from the inadaptation of immigrants to the societies that receive them, should be solved by methods that are specific to the European Union. Otherwise, we are in danger of changing the very basic values of the European construction.
Therefore, we cannot accept the extremist parties changing the agenda of traditional parties.
If we use such a strategy in an attempt to reduce the risks and dangers entailed by such groups and to prevent them from obtaining votes from our citizens, we will only offer legitimacy to their ideas and methods. We cannot allow messages of an extremist nature to be adapted and promoted as law in Member States. Such an action means destroying the vision of a multicultural and multiethnic Europe.
The crisis generated by the issue of the Roma and the extremist manifestations in Italy must not create a dangerous precedent for the fundamental principles of the European Union regarding the freedom of goods, services, capital and persons. We must explain to our citizens that such an attitude would be harmful both to their societies and to the European Union, as a whole.
The results of the European Parliament elections in Romania could be an example in this regard. No extremist party has reached the threshold of necessary votes in order to send their representatives to the European Parliament.
(ES) Mr President, I would like to take a few seconds over my allotted time merely to direct at those in the back seats, on the right over there, a traditional Castilian saying: 'A palabras necias, oídos sordos - silly words will be met with a deaf ear'. I will now continue my speech in English.
Today, as we have very proudly signed the Charter of the Fundamental Rights of the European Union, it is more than half a century since Europe assisted in the most outrageous crime of xenophobia and racism - the Holocaust.
Millions of people were killed because of their religion, their ethnic background and their political beliefs. Therefore, it is more necessary than ever to bear history in mind by living our present and preparing for the future.
We have to be alert and watchful; beware of the eggs of the snake, as Ingmar Bergman taught us. As Commissioner Frattini has confirmed today, there is a resurgence of violent acts with racist and xenophobic origin in our Member States.
But, to me, what is even more preoccupying is that more and more young people get involved. Therefore, it is absolutely essential that we teach them citizenship and to be aware of what racism is about.
More and more extremist right-wing parties which base their ideology and political practices on intolerance and exclusion are voted into national parliaments. There, they have an excellent platform for their political message of hate. We should be aware of this and try to do things to counteract that as well.
Racism and xenophobia are the most direct violations of the principles of freedom and democracy and our fundamental rights. So the European institutions and we, the Members of Parliament, are obliged to reaffirm our determination to uphold fundamental freedoms and to condemn and combat any manifestation of racism and xenophobia by means of law.
More than ever, zero tolerance is requested to combat racism and xenophobia. More than ever we have to be belligerent in defending our values, using and strengthening the instruments available to the European Union and its Member States.
No single citizen should ever suffer from persecution because of his or her race, religion, gender, social situation, language, nationality or sexual orientation. The eradication of racism and xenophobia, the right to live in peace, is a moral challenge to all democrats, and to defend civil rights is the duty of every democrat.
(HU) Thank you very much, Mr President, Commissioner, ladies and gentlemen. Yesterday we spoke for nearly two hours about the fight against the rise of extremism and the final text of the resolution that is based on liberal initiatives, but of course we have throughout taken into account the ideas and requests of all the groups. I am optimistic, and I trust that there will be a common position on this painfully important topic.
Personally, I am very sorry that in 2007, the year of equal opportunities, we are still obliged to fight the shadows of fallen dictatorships from the 20th century that creep out from time to time. We know that there are no Member States that are exceptions to this. Just to mention a couple by name: Pospolitos in Slovakia, the Young Nationalists in the Czech Republic, the New Right in Romania, the German National Democratic Party in Germany and the National Alliance in Italy, but we largely face the same extremism.
To speak of my own country, it is unacceptable for me that every day statements are issued by extremist parties and organisations like the Movement for a Better Hungary or the Hungarian Guard, in which they explain the conceptually absurd criminality of gipsies with genetic reasons, and instead of integrating the Roma into society they demand segregation and ghettos, whilst they march in black uniforms in Tatárszentgyörgy, and on Friday in Kerepes. In connection with this, I would again like to draw the attention of my fellow Members to the fact that so many of the gypsy settlements in Europe are still targets for extremist forces, even today.
And now some news for the end of my statement. The Hungarian Ombudsmen, the President of the Republic and the Hungarian Government have officially condemned the Hungarian Guard and the Movement for a Better Hungary. We would like all responsible European governments to do the same in the face of their own extremism. In any case, in order to do this it is necessary that as many of my fellow Members as possible vote yes tomorrow on the Parliament's position on the fight against rising extremism. Thank you.
Mr President, today we witnessed a proclamation of the Charter of Fundamental Rights, and we are now discussing the rise of extremism in Europe. To my mind, there is very clear link between the two. The EU Agency for Fundamental Rights was, until recently, known as the European Monitoring Centre on Racism and Xenophobia. We cannot combat extremism without addressing the issues of racism and xenophobia, which are all too present in Europe today. Extremism breeds extremism, and we in Europe are in danger of finding ourselves caught in a very vicious circle if we do not move swiftly to tackle and eliminate some of these root causes.
I listened to Mr Gollnisch earlier on, calling people in this House and others barbarians. He did not put up one credible idea, not one positive idea, of how we can tackle this problem in Europe, except the usual diatribe that comes from him. He and his leader, Mr Le Pen, want to come to Ireland in connection with the Treaty. I can tell you something for certain: those sorts of extreme ideas would not and will not be tolerated in my country, thank you very much. So please do come, and we can be sure that the Treaty will be passed when they hear the sort of continental Europe that you want to develop, and your kind of ideas. It has been shown that attitudes that made workers receptive...
(Interruption from Mr Gollnisch)
We know what you stand for, Mr Gollnisch, and we have heard you so many times, you and your leader.
It has been shown that attitudes that made workers receptive to right-wing populism include prejudice against immigrants, nationalism, authoritarianism, social dominance and political weakness, with prejudice against immigrants emerging as the most important factor among these. In countries where appropriate reporting facilities are in place, the most reported reason for discrimination is often region. If we address the elimination of such prejudice and discrimination, we will have taken a significant step forward in combating extremism.
Therefore, I call on all Members to encourage debate and the exchange of views on issues of social inequality, origin, race, religion and the impact of social and economic changes locally, nationally and at all European levels, and not to use emotive language, calling people barbarians. To this end, I welcome the fact that, as part of the work for the European Year of Intercultural Dialogue, the European Parliament has invited Pope Benedict, the President of the African Union, the Dalai Lama, the Secretary-General of the United Nations, the Chief Rabbi of the United Kingdom and the Grand Mufti of Damascus to address the European Parliament during the year 2008. I welcome those sorts of initiatives.
(The President cut off the speaker)
(NL) With all due respect, Mr President, I should be glad to hear from you why it is that members of your own group and people who manifestly represent a line of thinking closer to your own are given much more extra speaking time and are not so readily cut off, whereas people you clearly do not agree with are cut short after only ten seconds. You are applying a double standard here, and it is not acceptable.
First of all, it seems to me, Mr Dillen, that the President directs the debate according to his own criteria and not according to those of whoever is occupying seat 777.
I have no explanation to give you. All speakers, including those who have been speaking among themselves, have been given more than their share of time.
At any rate, I would like to ask all Members to address the Chair and the House and not to direct their comments at other fellow Members, in order to prevent disorderly interjections and interruptions.
(SV) Mr President, we have all noticed that extremism is growing in the EU. I think we should ask ourselves why. Why are xenophobia and other extremist attitudes on the increase? I am convinced that exclusion and lack of participation in society are a breeding ground for extremism and xenophobia. The equal value of all human beings is a fundamental principle in a civilised society, so we must all help to combat xenophobic forces which discriminate against persons with a different ethnic background, sexual disposition or gender or with functional disabilities.
These groups use violence and they use threats. In my home country we have even witnessed the murder of people who have defended human rights. We see the murder of young people with a different ethnic background, merely because of their background. These things should never be allowed to happen again.
We who promote the equal value of all human beings must never allow ourselves to be silenced. But we know that is not enough. Xenophobic and extremist groups use young people in economic and social exclusion to create more fear, unrest and hatred against other groups. The fight against extremism must therefore be combined with building a just society based on solidarity.
Mr President, the motion before us is another example of ignorance and hypocrisy. In it we read that, amongst other things, some political parties and movements, including those in power in a number of countries or represented at local, national or European level, have deliberately placed intolerance and violence based on race, ethnic origin or nationality at the heart of their agenda.
We also read that this Parliament strongly condemns all racist and hate attacks and calls on all authorities to do everything in their power to punish those responsible.
In the Chamber in which we adopt such resolutions, one of our colleagues used abusive and offensive language of mendacious propaganda - the very kind that is often used by extremists, the very kind that is based on slurs and qualifies as a hate attack. He implied that I could repeat Dachau. Well, let me enlighten him: one, Dachau was a German death camp; two, Dachau is in Germany, and I am not German. He even claimed that, after a four-day visit to Poland, he knew my country better than I did, and that I am not a part of Poland - but that Dachau apparently is.
This kind of hate speech is too often cited, reoccurs too often and emanates from too many politicians. The same politicians want to teach us all about democracy, while they themselves have little respect for it and little respect for equal treatment under the law. It seems that in Europe today - just as George Orwell wrote years ago - some pigs are more equal than others. Some can hide under the privilege of immunity, some can even avoid justice and even European arrest warrants. Communist criminals are somehow better treated than ordinary citizens, and while we speak in here against extremist groups, some German politicians openly support historically revisionist political movements. My dear colleagues, the Europe of our resolutions is very different from the Europe of our reality.
(CS) Ladies and gentlemen, we have been yet again essentially consoling ourselves with the fact that the rise of extremism reflects a deteriorating economic situation and unemployment. I am afraid that such an assessment is no longer valid. The economies of many EU Member States have been growing, unemployment has been falling, but extremism has not been waning. On the contrary, the number of crimes based on race has been growing; national guards with an nationalistic ethos are being set up; SS veterans are marching across some EU Member States; and politicians who refer to the Jewish and Roma people as the 'ulcers' of society are being glorified. Politics and the army are being infiltrated by neo-Nazis and racists. The Prime Minister of the Czech Republic, my native country, has made neo-Nazi rhetoric part of his vocabulary. Last but not least, the EU has become a destination of migration for poorer people and no one seems to know how to deal with it, which also plays a certain role.
Ladies and gentlemen, no resolution, no words can undo the swastika recently incised on the hip of a 17-year-old girl in Mittweida, Germany. In the daylight, ignored by indifferent bystanders, neo-Nazis in German Saxony incised it on her body because she stood up for a little Russian girl. I firmly believe that extremism can be prevented solely by citizens' everyday acts, publicly declared opposition by the political elite, open and comprehensive interpretation in particular of 20th century history, and most of all the police and courts, which must not close their eyes to racists, xenophobes and neo-Nazis, but act without delay to punish such behaviour.
(HU) Thank you, Mr President. I speak now as one of the authors of written statement No 93. The statement, which I tabled jointly with my fellow Members Mr Tabajdi, Mr Szent-Iványi, Mr Vigenin and Mr Amezaga, condemns the operations of paramilitary extremist groups within the Union, which are one of the most obvious forms of extremism.
In my experience, although many people feel a moral and political obligation to stop such extremist ideas from gaining ground, many stop short of specifically condemning it in a written statement or in another way. There are many reasons for this. One of them, for example, is that when we try to publicise these ideas, the list is never complete and never accurate. This deters many people from supporting it. However, one thing we must know is that the list will never be complete, and the concepts and definitions will never be accurate. For this very reason, we must instead grab extremism and extremist ideas by the roots.
Today in this House is a day of celebration, but the Charter of Fundamental Rights has not come to be signed in untroubled circumstances. This Charter summarises in 50 paragraphs all the values and rights that we respect and want to protect in the Union. This Charter is the charter of anti-discrimination, the charter of the freedoms of expression, religion and assembly, the charter of equality and the charter of protection for individuals, data, young people and the elderly. We cannot pick and choose from it at will, put some people before others or use it for our short-term internal policy objectives. Everyone must be respected and protected equally, because this guarantees human dignity, and we, as members of the Parliament, have sworn to do that. Opponents to the sum total of the ideas and rights formulated here are what we call extremists, irrespective of the age, sex, religion, or nationality of the person concerned. In this spirit, I would like to ask my fellow Members to support written statement number 93. Thank you.
(FR) Mr President, racist activity and racist crimes are on the increase in Europe. Roma, migrants and all those who are 'different' still face discrimination in many guises in employment, education and housing.
We cannot repeat often enough that what we want is a European Union rooted in the humanist values of tolerance and the protection of fundamental rights. So the framework decision - adopted by a substantial majority in this House on 29 November - on combating certain forms of racism and xenophobia by means of criminal law is very necessary indeed. It will enable us to take the same measures against racist ideas and hate speech throughout the European Union.
Extremist parties exploit people's fears of the other and of foreigners, so that they can propose an easy answer to globalisation. But those who hail the imposition of national preferences as a panacea are irresponsible. The real answer to the challenges of globalisation lies in grasping the full extent of today's human challenges. And we should not fear to state, loud and clear, that to respond by turning inward on ourselves is to court disaster.
Mr President, we are seeing in Europe a constant increase in extremist, nationalist and populist movements that endanger our democratic system.
In an ideal world, democracy is government of the people by the people and for the people. In fact, democracy is still the 'least bad' political system if it has proper checks and balances. However, the paradox of democracy is that it contains the possibility of its own death, in allowing the expression of populist and extremist opinions which erode the democratic system itself.
In many European countries, there are parties that have succeeded in positioning themselves at the heart of political life with populist and demagogic discourses. European history has shown how extremist parties, dressed in democratic clothes and using populist and nationalist propaganda, have often led democracy to dictatorships.
The best way to fight intolerance is to stand firm, to defend our democratic values and institutions, to defend individual rights, justice, equal opportunity and diversity, but also to sanction any discourse instigating hatred, segregation or discrimination.
As Robert Kennedy said, 'what is dangerous about extremists is not that they are extreme, but that they are intolerant. The evil is not what they say about their cause, but what they say about their opponents.'
Healthy democracies need active citizens. Democracy can only function if citizens are conscious and exert their civic rights and duties. We need to reinvent citizenship. We need new ways to learn democracy. We need to ensure that our education systems promote the development of an active, critical and engaged citizenship. In a global world, we imperatively need a citizenship that celebrates diversity and promotes understanding and tolerance.
(PL) Mr President, I do no know whether political extremism is on the increase or not. I know that it must be opposed and condemned, both for its ideology and for its methods. However, the Charter of Fundamental Rights, which we welcomed today with such great ceremony, is not the answer to the problem but can itself create new problems.
Article 21 of the Charter prohibits discrimination on the ground of political or any other opinion - I repeat, any other opinion - which thus includes extreme opinions such as those expressed recently on German public television by the leader of the NPD calling for changes to the border with Poland.
Platitudes tend to rebound painfully on those who mouth them. I would therefore ask the supporters of the Charter of Fundamental Rights how they intend to fight political extremism when they are defending it at the same time.
(EL) Mr President, it would be an omission on my part if I did not begin by expressing my concern at the general use made of the term 'extremism' without any definition, and without specific condemnation of extremist acts, in other words any extreme form of unlawful use of violence. It would also be a mistake not to mention the attempts to 'awaken' citizens to the dangers of radicalisation, and the simultaneous creation of flexible categories for possible criminals.
I would like to remind you that in modern history, during periods when freedoms and rights were curbed in the name of security, policing and strict control, and when persecution based on stereotypes was allowed to gain ground, ideological bigotry, racism and xenophobia intensified and unspeakable crimes were committed. Similar lapses today could lead to the banning of political parties and trade unions, which will be a real blow to democracy, the rule of law and civil liberties. We must therefore ensure that democracy does not become merely a smokescreen for the adoption of punitive measures; at the same time, we must concentrate our efforts on mitigating the real causes of violent extremist acts, which utterly debase human dignity, since by definition they overstep the limits of freedom of expression.
It is our duty to take up the battle against poverty, unemployment, deprivation, the exploitation of workers and social marginalisation, and to ensure that future generations, thanks to proper teaching and education, stay away from aggressively nationalist and fascist organisations which promote extremist acts as a means of expression.
(SK) Thank you, Mr President, ladies and gentlemen. In my view, it is essential to adopt a joint resolution on combating extremism, which has become more and more evident recently. There is a certain symbolism in the fact that this debate is taking place on the day when the Presidents of the European Parliament, the Commission and the European Council confirmed with their signatures the EU's legal commitment to the Charter of Fundamental Rights.
We cannot allow individuals or extremist organisations to attack citizens, whose rights must be guaranteed in a civilised society. The history of Europe has shown the forms that extremism, militant nationalism and ideological radicalism can take. It is our duty to consistently monitor European territory for any activities by these groups or individuals and take vigorous action against it.
I must add with regret that extremism seems to be on the rise primarily among young people in Europe. This reflects a certain failure on the part of the politicians. It is important to remember that many politicians, due to a lack of positive and professional assets, seek to promote their own political background and capital by provoking the least experienced and poorly informed sections of the public. That is why adopting stricter legislation and more vigorous measures while there is still time is an issue and a responsibility we must all assume.
(ES) Mr President, Commissioner, at this stage of the debate most of what can be said on this subject has already been said. However, I would like to refer to the Commissioner's exhortation about the need to think about the underlying roots of extremism.
It seems to me that the problem of extremism is not that there is a series of groups who carry out violent attacks. It is a problem, but it has to be tackled through the law and individuals must be prosecuted, etc. The problem arises when the violence and the intentions behind it are repeated and have a chance to affect a broad sector of the population or certain sectors of the population. From a social and political point of view, it is when violence causes concern that the problem arises. As for how to prevent it, I think there are three essential factors.
First, the Commissioner mentioned a knowledge of history - I myself believe that it is very important to know about tragedies, about successes and ultimately about ourselves as humans. However, I think we have to be careful not to use history as a weapon against others with a view to short-term political gain - something which is happening now in some countries, including my own country, Spain, I have to say.
Secondly, I think there are two other fundamental aspects which at the moment are much underrated.
Firstly, education. We have lost, and are still losing, or at least eroding, values such as work, discipline, self-reliance, that is to say all those values which go towards creating a good citizen when these people reach adulthood.
Finally, in the context of the European Union, the important thing is not to break up that environment in which we Europeans can challenge together the networks created by globalisation. What we have now, and what we have had at other times in the course of 20th century European history, is a great deal of uncertainty, a certain desperation, a certain aimlessness, and what we need to do is provide hope, a forward-looking spirit and strong leadership so that everyone feels a part of the European Union.
(PL) Mr President, the continent of Europe, the countries of the European Union, are now a territory in which we encounter cases of xenophobia, extreme nationalism, anti-Semitism, racism and islamophobia. What is missing in Europe today is the liberal-democratic consensus of the period following the Second World War. Europe's politicians lack the real political will to tackle these problems.
Dealing with the outbreaks of racism, Islamophobia, anti-Semitism and xenophobia is a common duty that falls upon European education, media, churches, sports activists and, above all, politicians. We often find ourselves defenceless against such extreme forms of political activity. Worse still, many politicians and political parties take advantage of extremist or populist movements for their own purposes.
I do not want to use this debate to score political points in the European Parliament, but I could mention many such examples. What matters now is to achieve a common policy at the level of the European Union - in the field of education, above all, as well as in sport, culture and politics - to combat extremism.
Mr President, eight years ago Jörg Haider's immigrant-hating party entered into a coalition government in Austria. EU governments did not have a clue what to do. As a result of that disarray, Article 7 of the Treaty on European Union was inserted. It has never been used and it is clear that Member States have a cultural problem in criticising each other. But we have to have a more proactive policy of peer review when Member States call each other to account, because it is an EU concern if extremists and intolerant parties enter into government in one EU country.
The criminal law has a solid role in punishing incitement to hatred, alongside provisions outlawing discrimination. The law can help change attitudes, as well as behaviour. Society signals the limits of acceptability in part by what it criminalises or bans. That is why I was so disappointed that the Commission apparently found the Italian Government deportation action against Romanians, largely Roma, and the accompanying rhetoric, compliant with EU free movement and anti-racism laws. Personally, I did not.
But the law can and should only go so far. For instance, the question of whether to criminalise Holocaust denial is a controversial one in Europe. The recently agreed new EU law banning incitement to racial and religious hatred was right, in my view, to leave that option to individual countries. My own country's tradition and preference is to leave people like David Irving to condemn themselves by the absurdity of their unhistorical views and to be contradicted by vigorous debate.
Those of us in the mainstream parties do not have to be intimidated by the thugs and bully boys of the extremist right, left or fundamentalists of any kind. Liberal democrats - and I use that term with a small 'l' - of all democratic parties are just as confident and passionate about our commitment to a generous, inclusive, European vision as they are to their mean intolerance. Let us constantly express that.
(PL) Mr President, extremism is a phenomenon supported by politicians who exploit racism, nationalism and xenophobia for their own ends. Extremism often uses terrorism in pursuit of its aims.
Extremism does not unite people and social groups: it divides them. It is the enemy of a democratic society. It is opposed to the basic values of the European Union, a community of people who reject hatred and the war caused by fascists and nationalists that cost tens of millions of lives in Europe in the 20th century.
The largest terrorist organisation, al-Qaeda, founded on extremism and the use of terrorism for political ends, is now capable of destroying weak democracies and achieving political power.
I support the resolution, which seeks to mobilise the European institutions for further action against terrorism and extremism.
(EL) Mr President, the rise of far-right racist groups and organisations in Europe is no accident. It is the result of the European Union's anti-popular, reactionary, imperialist policy. This policy, whose only guiding principle is the maximisation of profitability for the European monopolies, through the accumulation of vast wealth on the basis of savage exploitation of the working class, is spreading poverty, inequality and marginalisation, and is drastically eroding the position of the working-class family and aggravating working-class problems.
Under these conditions - in marginalised sections of society or in social strata with a low level of political awareness and experience - far-right and fascist ideas, which are promoted under a populist, demagogic guise, are able to take root. Today there is more fertile ground for the creation and growth of such groups because of anti-communist hysteria, the attempt to rewrite history, the shameless attempt to wipe out the huge contribution of the USSR to the victory over fascism, and to equate communism with Nazism and fascism. We see this, for example, in the recognition and legitimacy granted by the governments of the Baltic countries to the local fascist groups, who were collaborators with the SS and the Nazis who were based in those countries during the Second World War.
Fascism, racism and xenophobia are faces of the same coin. Born and bred of the capitalist system, which creates, maintains and nurtures these fascist groups. For precisely this reason we regard as hypocritical the alleged concerns over the rise of far-right and paramilitary organisations in Europe, and we reject every attempt to equate the class struggle, the struggles of the workers' and popular movement and communist ideology with extremist ideologies, as an unacceptable attempt to instil fear in people.
(BG) Mr Chairman, Colleagues, This day is a testimony that the European Parliament guarantees the rights not only of the majority but also of those who have different opinion. Because if the nationalists in this hall achieved their goals, none of us would have the right to a different opinion as they had the oppoprtunity to express it today. We shall prevail over intolerance and extremism with arguments rather than emotions, with facts rather than noise. Unfortunately, however when we talk about facts, there is nobody to hear them. This is a regrettable fact.
Still, I hope that our supporters, our voters in the Member States will hear very carefully what was pointed out also by Commissioner Fratini. In the first place, intolerance and extremism come from the oblivion of the past. We must remember the past and the two severe dictatorships that Europe suffered. Therefore I appeal to the Commission and to all of us: let us remember the history of Europe and let give more opportunities for the progammes of the European Commision to finance projects that preserve our memory. Secondly, we must remember the involvement of citizens in the political process.
Colleagues, we are partly to blame for nationalism and xenophobia in Europe. Many of us started speaking as bureaucrats rather than politicians. They have forgotten the language that the voters can hear and speak the language of institutions instead. Let this make us strong enough in this debate to overcome the problem which exists especially in the new Member States. Let us name problems and tackle them directly, when they exist. For more often than not political parties win in elections by promising one thing and doing other things afterwards and then they are surprised by the existence of extremism and discontented people. It is our common responsibility of all of us in the European Parliament to also oppose the rising extremism and intolerance to the east of the European Union, which is dangerous to all of us. Thank you.
(HU) Mr President, it is not generally enough to fight extremism. Everyone must act against the nationalist and extremist tendencies emerging in their own country. First of all, everyone should condemn extremist nationalists and distance themselves from them in their own country. This is an extremely important requirement, and this current debate also demonstrates that extremism must be fought using direct and indirect instruments at the same time.
Direct instruments must be used to punish speech that incites to hatred. There are some who refer to freedom of expression and say that this cannot be condemned using the instruments of criminal law, but I feel that we have not yet struck the right balance. Democratic forces must give an example, especially to the right wing, and the democratic right wing has great responsibility for distancing itself from the extreme right-wing phenomena that are running riot in Europe.
At the same time, some of my fellow Members have spoken about the fact that we must also react using indirect instruments, as the reason for very many extremist incidents is social uncertainty or uncertainty of national identity. This current debate is very important, and I feel that Commissioner Frattini, the Agency for Fundamental Rights and the European Parliament must monitor all extremist incidents closely. Thank you for your attention.
(NL) Mr President, there are extremists on all sides, but in recent years they have been dictating the tone and content of the political agenda. Democratic mainstream parties are far too slow to distance themselves from extremists because they fear losing votes, and the result is a creeping political acceptance of extremism and intolerance.
And there is something else. On top of racism and nationalism there is also extremism against women and homosexuals, for example - we have not dealt with this yet today - and this is often based on religious beliefs. I am horrified when I see parties in government, with power to rule, or parties represented in parliament - in my own country too - encouraging discrimination against women, gays and people of other faiths.
Lastly, a word or two that may be controversial, Mr President. With all due respect to what Mr Ryan has said, I myself am not greatly in favour of inviting leaders of the major world faiths here to address our plenary unless they are prepared to abjure their discriminatory views on women and gays.
(PL) Mr President, one way to combat extremism and reduce the electorate of extremist parties is to listen more attentively to citizens on matters of importance to them and to analyse the underlying causes of extremism.
If the citizens of Europe vote for extremist parties, it means, among other things, that a large section of society does not feel that the people in power are listening. I am not defending extremism, but it does not come from nowhere. In France Nicholas Sarkozy has understood this. By approaching issues such as immigration and the accession of Turkey honestly and courageously, he has succeeded in weakening the extremist parties. I would encourage the European Commission to follow the French example.
Mr President, a mayor rails against immigrants claiming that immigration is a source of insecurity; another mayor declares his city free of foreigners; a head of state speaks about the Parliament as a gang of outlaws, instigates the people to mutiny against the legislators and glorifies a democracy without opposition and without parties.
A group of parliamentarians today, in a hooligan manner, called for direct so-called 'popular democracy' which would replace elections with referendums. An outstanding public leader expresses support for the violent groups which stormed the parliament building of a democratic state and asked for the revision of the peace treaties.
A number of journalists express daily - even if sometimes in politically correct vocabulary - xenophobic, anti-parliamentarian, anti-pluralistic, anti-Roma, anti-Islamic, exclusivist, intolerant, discriminatory and chauvinistic views.
A minister asked the European Commission to make money available in order to concentrate a certain undesirable ethnic community in the poorest countries of the Union.
All these are facts, taking place in the European Union and committed by persons reputed to be democratic members of the mainstream democratic parties. Here, today, we condemn the extremist parties and their organisation. This is just because they are perpetrators of intolerance and intolerance should not be tolerated. But what about the facilitators? The populists disguised as democrats who, by weakening the democratic institutions and relativising the democratic principle, create the most favourable environment for extremists?
If we keep speaking only about symptoms and perpetrators, remaining silent or passive when it is about the causes and facilitators, we are going to jeopardise our values. This must not happen.
(SV) Mr President, let me begin by thanking all parties for the resolution. Today no EU country is free of right-wing extremism, not even my own country, Sweden. In the last local elections in 2006 Sverigedemokraterna (the Sweden Democrats) won seats in two thirds of municipalities. It might be suspected that their next targets are the elections to the European Parliament in 2009 and the Swedish parliamentary elections in 2010. We Swedish parliamentarians need help in making that more difficult, precisely as others need help in their countries in stopping the spread of right-wing extremism, which is on the increase throughout Europe.
Europe needs democratic parties whose programmes reach out to all, not just a few. In the 2006 elections the slogan of the Swedish Social Democrats was 'Everyone is included', and it becomes even more relevant in this debate, since the parties and groups we are discussing have programmes which do not respect the EU's fundamental values and the equal value of all human beings. For me, as a member of the Committee on Civil Liberties, Justice and Home Affairs, the approach to questions of asylum and refugee policy is absolutely crucial. The right-wing extremist parties oppose both a more open Europe and the development of the EU.
Instead they advocate nations with closed borders. It is a threat which I observe in Sweden and, along with all of you, throughout the EU. I would like to make one more comment on the resolution. The propaganda which extremist groups spread among children and young people takes the form of white power music. The media and communications are the tool used, and it circumvents school, the family, further education and our political values. It is important that we, as elected representatives, now take charge of the debate. We must do that as of now and continue up to the European Parliament elections in 2009. Let us applaud the resolution.
(Applause)
(EL) Mr President, a threat hangs over democracy in Europe, and I doubt whether we have all understood its significance. This threat is not the spread of far-right ideas, but the transition from the ideas to the methods of the far right. To the acceptance, in other words, of brute force, as seen in the activity of the paramilitary far-right organisations.
A major distinction therefore needs to be made: on the one hand, we are combating ideas with which we do not agree. The ideas that promote nationalism in Europe, and racism, xenophobia, oppression of women, oppression of minorities. We are combating these ideas with our own ideas and with our effort to fight the causes, the political causes, which are to be found mainly in the problem of diversity - in the fact, that is, that European citizens do not accept diversity, do not accept the policy that supports it, and do not accept Europe itself.
On the other hand, however, we are fighting a different battle, even by criminal means, against the spread of those ideas, through action which leads to violence. From this point of view, I think this very well-balanced joint resolution from all the democratic parties in Parliament is another great political moment for our Parliament - especially after what happened today - and I am very proud that this resolution originated from our own group, the Socialist Group.
(PT) On 6 September some twenty graves in the Jewish cemetery in Lisbon were desecrated and swastikas painted on the headstones. The two perpetrators were arrested. They are members of the Frente Nacional or National Front, an extreme right-wing Portuguese skinhead organisation which openly advocates racial war and violent action to secure white supremacy. This case and others, notably the wave of anti-Muslim hysteria in various European countries and the racist violence recently unleashed against the Roma community in Italy, show that xenophobia and violent racism are with us and we cannot afford the luxury of minimising them.
In the Portuguese case, the authorities were initially tempted to play the case down and declare that anti-Semitism was contrary to the supposedly tolerant nature of Portuguese society. But the presence of the Ministers for Justice and Internal Administration at the Jewish cemetery for the ceremonial purification of the graves and the publicity this demonstration of solidarity received in the Portuguese media are a lesson for other cases in Portugal and elsewhere. Extremism in Europe can only be fought effectively if the political representatives and the media assume their responsibilities by giving visibility to crimes of this type and identifying them as direct and base attacks on the very essence of democracy, of Europe and of Humanity.
(FR) Mr President, ladies and gentlemen, the rise of extremism in Europe is certainly very worrying and all the European institutions need to mobilise to stem the growth of these extreme right-wing movements that are becoming ever more threatening as they not only promote suspect values but increasingly attack human rights on the basis of their racist ideology. This dangerous trend in the European Union is unacceptable!
As I see it, the Commission needs to respond on two fronts, reflecting the ideas expressed in the written statement and in the PSE resolution on the subject: it needs to act positively along with the Member States to identify appropriate political and legal means, on the one hand, of condemning human rights violations and, on the other, of preventing extremism, particularly among young people, by raising awareness of the Union's fundamental values. It is also essential to ensure that no European fund can be used by an institution or organisation that promotes values, or makes statements, inciting people to xenophobic, racist violence.
I would remind you here of the case of Radio Maria in Poland, which, although notorious for promoting anti-human-rights views, applied for European grant aid. I would therefore take this opportunity, in the presence of the Commission representative, to urge once again that no European funding should go to media which serve as a platform for racist ideas, with a widespread and potentially very dangerous impact on the public.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, I consider that today's debate has been of extraordinary interest - of extraordinary interest and also of a high political level - and I should therefore like to thank all those who have spoken, including those who have said things with which I do not and cannot agree. Some speakers have questioned whether it is necessary or important to raise such an issue in this House; I believe, however, that it has been very important.
An issue which is certainly a highly political issue has been raised: striking a balance between the right freely to express our thought, which is one of the rights that the Charter of Fundamental Rights recognises, and other fundamental rights such as the dignity of the human person, equality and non-discrimination. May I say that those who have raised this issue, taking the view that freedom of thought makes it possible to cause offence and to stir up values running counter to the fundamental rights of the person, have distorted what freedom of thought actually means.
I always speak as I find, even when my opinions run counter to those who spoke before me. Someone said: 'if, in a referendum, citizens come out against the Charter of Fundamental Rights, that will be an expression of freedom'. I do not agree, because calling for a referendum against the Charter of Fundamental Rights would be to call for a referendum against citizens, since those citizens are clearly the holders and protagonists of the fundamental rights that we must now safeguard. It is not because that principle has to be refuted, but because those who defend fundamental rights are not extremists, while those who violate and refute them, those who wish to affirm the right to incite a mob or a group of violent people to destroy Jewish graves are extremists. That is not freedom of expression, that is violence that has to be eradicated through policies and has to be punished by the instruments of the law. These are, in my view, the two measures for which Europe must steadfastly press.
We must not play it down. We must not think that a single event can be underestimated because it is a single event, if that single event is a symptom of racism and intolerance, of a profound scorn for human values, we must also be worried by a single event, by a single act of violence!
Many of you have raised another, very important, issue: can the propagation of a racist message by political forces be tolerated in the name of the free expression of political thought? Because they are elected by citizens, I believe that those in politics have a special responsibility and must not incite the mob against other citizens or other people: a sense of personal accountability.
In my view, it is difficult, and I say this frankly, to use the instruments of the law, the police or the secret services to undertake a far-reaching investigation of this or that party. However, when this or that party publicly says that its intention is to restore racial supremacy, that is not free expression of thought, but an attack on a deep-seated foundation of Europe. It is for those reasons that repressive action is justified, and there can be no talk of censure or of violation of the freedom of expression.
I will defend the right of those who do not agree with me to say what they wish to say, but I cannot defend the right of those who do not agree with me to incite the mob or other people to attack and to wound and kill. In no way is that free expression of thought!
That is why today's issue is a key issue and I shall put forward similar arguments when we debate the appalling form of extremism represented by terrorism, because we can surely not draw a line between the message of racial hatred and the message of those who consider that killing people in terrorist attacks is a possible answer to society's problems. Both are issues which - in my view, through education and prevention, by fostering tolerance, and by using the instruments of law and the instruments of enforcement - must be tackled at European level. We can only be satisfied when we are sure that there is no room for racists, bigots and terrorists in Europe.
I have received five motions for resolutions pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 13 December 2007.
Written statements (Rule 142)
in writing. - I will vote for this resolution with a degree of reluctance. It covers an important subject which I have worked on in this House since I was first elected in 1984, when I had the honour to chair Parliament's Committee of Inquiry into the Growth of Racism and Fascism in Europe.
My concern is that this resolution is so weak that individuals who back in the 1980s were members of neo-Fascist parties like the Movimento Sociale Italiano are able to sign and vote for the resolution today. On that basis, it must inevitably be flawed.
in writing. - (HU) The extremist movements that are growing stronger throughout Europe give us cause for grave concern, since their political activities are based on inciting hatred against the most vulnerable groups in society, and they preach intolerance and social exclusion. Such ideas are incompatible with European values, human dignity, equality of rights and the fundamental freedoms in the founding treaties of the Union, or the basic principles formulated in the Charter of Fundamental Rights, proclaimed this very day. Such movements and the views they express are capable of generating fear among minorities and among the law-abiding, democratic majority of citizens. Because of the increased media interest by extremist groups, the false generalisations and distorted half-truths that are expressed more widely than before are not only unacceptable but extremely dangerous, since they strengthen incidents of prejudice and negative discrimination and further impede the resolution of social problems.
I would like to remind you separately of anti-gypsy incidents, which are also becoming increasingly frequent. There are more than ten million gypsies in Europe, and they are the largest and at the same time most vulnerable and most defenceless ethnic minority in Europe, and it is not that their situation has not improved in recent years, but in many areas it has definitely deteriorated. It is the joint responsibility of the European Union and civil organisations to find a solution to the problems of unemployment and abject poverty, and to put an end to the residential and educational segregation of gypsies. Resolving these problems is now the most urgent minority question for the European Union.
in writing. - (HU) The extremist parties gaining seats in many Member States of the Union and temporarily even in the EP cannot become acceptable in European politics. Their suppression is a matter for all of society in the European Community, even if we know that everyday racism and xenophobia are concealed by citizens who otherwise demand democracy and human rights.
Young people, for whom not only the Holocaust but also the fall of the Berlin Wall are history, are particularly at risk. Europe without borders overestimates the consciousness of belonging to a nation, and it is easy to instil even wild ideas. So far, European legislation has followed national measures: it does not go beyond it and it does not point the way. However, the problem requires not only political or legal responses, so action should not just appear in our objectives, but also in responses from civil organisations and churches that profess European values and play a role in public life.
For example, Pope John Paul II spoke out against racism and xenophobia many times, and he saw the task of religion as serving truth, peace among men, forgiveness, life and love: in other words, all the values that these radical groups do not represent, or only in an extreme sense.
I would like to ask the EP President and the Members of the Commission, during the dialogue to be held with the churches, to ask the churches to act against extremists and to withdraw any gestures of support.
in writing. - (HU) Mr President, ladies and gentlemen, extremist ideas and organisations have become alarming phenomena in our everyday lives, and we can see this everywhere, almost without exception. The basic concept for the fathers of European integration was freedom of thought and opinion. Today, these are our fundamental values. True democracy also guarantees freedom of expression, which cannot, however, lead to any disturbance or cast doubt on peace, life and existence; indeed, we have got there today. Nor can we allow the ideas that previously incited the Holocaust and hatred among nations and peoples to have a forum and organisations. In many places the extreme right wing looks for and finds one of the sources for its solutions to the social problems before us in segregation and in inciting hatred, rather than in social reconciliation and integration. The European Union, as the true repository of human rights and humanitarian protection, must do everything to make these ideas and organisations withdraw, and even to make them disappear from our everyday lives if their aggression, which disturbs the healthy life of society, so demands.
I also recommend that the Union have more room for information in its communication activities. Unfortunately, significant layers of the population, primarily though ignorance, are susceptible to extremist, populist manifestations. It is primarily the young generation that is at risk, since they have not had the means to obtain the relevant historical experience of finding the right direction. Our task is to help them with that. If we give up, we will shake the foundations of our future.
in writing. - (RO) The European Union must fight against any type of extremism, since this activity is contrary to the principles of freedom, democracy and respect of human rights lying at the basis of the Union. For this reason, at European level, anti-extremist and anti-terrorist actions should not affect the fundamental rights of citizens. Extremist movements of paramilitary groups, ultra-nationalism, xenophobia, calls to violence and local ethnic and religious conflicts threaten the stability of the European Union, characterized by a rich cultural and traditional diversity of its Member States. The latter must join efforts to fight extremist actions and identify the instigators and organizers of such actions. The European Agency for Fundamental Rights will also play an important role in preventing racism and xenophobia, ensuring a climate of security on the territory of the Union.
Dialogue, education and public information on themes related to promoting tolerance and combating racism are important elements that contribute to the dissemination of the principles of freedom and democracy. Member States should also cooperate and make efforts to integrate marginalized social and ethno-cultural categories, so that fight against discrimination and incitation to violence would ensure an ethnic and political harmony inside the European Union.